Citation Nr: 1415784	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  09-23 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1. Entitlement to service connection for a kidney disorder. 

2. Entitlement to service connection for a foot disorder, including pes planus as well as arthritis, bunions, and hammertoes as secondary to pes planus. 

3. Entitlement to service connection for a back disorder. 

4. Entitlement to service connection for a hip disorder. 

5. Entitlement to service connection for a left knee disorder.

6. Entitlement to service connection for a right shoulder disorder.

7. Entitlement to service connection for an ankle disorder. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to July 1975 with subsequent service in the Air National Guard from January 1985 to October 2002. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2008 and June 2009 rating decisions by the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA). 

In April 2013, the Veteran testified at the RO before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In a September 2013 decision, the Board granted service connection for sleep apnea and dismissed a claim of service connection for a sinus disorder; therefore, these matters are no longer on appeal.  The Board remanded the remaining issues for further development.  

The RO in Houston, Texas granted service connection for a right knee disability by way of a November 2013 rating decision.  As this award represented a grant of the benefit sought, this matter is no longer on appeal.  

(The issue of entitlement to service connection for an ankle disorder is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran had a kidney disorder was at entry into service, and it was not permanently worsened during military service.  

2.  The Veteran's bilateral pes planus pre-existed military service and was aggravated thereby. 

3.  Arthritis, hammertoes, and bunions of the feet are proximately due to service-connected pes planus. 

4.  The Veteran's lumbar degenerative changes and lumbar strain are likely attributable to military service. 

5.  The Veteran's bilateral hip trochanteric bursitis is likely attributable to military service. 

6.  The Veteran does not have a diagnosed left knee disorder.

7.  The Veteran does not have a right shoulder disorder that is attributable to military service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a kidney disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1113, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b) (2013). 

2.  The criteria for service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 1110, 1111, 1113, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b) (2013). 

3.  The criteria for service connection for arthritis, hammertoes, and bunion of the bilateral feet as secondary to service-connected pes planus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2013). 

4.  The criteria for service connection for degenerative changes of the lumbar spine and lumbar strain have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).  

5.  The criteria for service connection for a bilateral hip trochanteric bursitis have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013). 

6.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, (2013).

7.  The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

In light of the favorable decision as it relates to the grant of entitlement to service connection for bilateral foot and hips, as well as back disorders discussion of the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

In regards to the Veteran's kidney, left knee, and right shoulder disorders, a November 2007 letter, prior to the initial adjudication of the claims, informed him of his duty and the VA's duty for obtaining evidence. In addition, the letter met the notification requirements set out for service connection on a direct basis as well informing the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess, 19 Vet. App. 473 (2006).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained all of the service treatment records and identified relevant post-service VA treatment records.

The Board remanded the claim, in part, to obtain additional private treatment records.  In response to the letter dated in October 2013 advising the Veteran to either complete the necessary authorizations or submit the evidence himself so that VA may obtain missing private treatment records, the Veteran submitted numerous treatment records from the identified private providers.  There has been substantial compliance with the September 2013 remand instructions.  The Veteran has not indicated there are any additional records that VA should obtain on his behalf. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board also remanded the claim to provide the Veteran with additional VA examinations that included nexus opinions.  The November 2013 VA examination is adequate for the purposes of adjudication regarding the issues of service connection for kidney, left knee, and right shoulder disorders and reflect compliance with the November 2013 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); D'Aries, 22 Vet. App. 97, 105 (2008).

Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third element for certain chronic disabilities listed in 38 C.F.R. §3.309(a), including arthritis, is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain diseases, including arthritis, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a). 

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Additionally, disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2013).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111. 

Where a preexisting disease or injury is noted on the entrance examination, as in the instant case, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  (Clear and unmistakable evidence includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.)  38 C.F.R. § 3.306(b). 

A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 115.  A finding of aggravation, however, is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402(1995).  
A.  Kidney Disorder

In regards to the Veteran's kidney disability, an initial question is whether the presumption of soundness attaches. 

The law provides that a Veteran who served during a period of war shall be presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002). 

Pre-service treatment records from St. Gabriel's Hospital dated in December 1970, show that the Veteran was admitted after presenting with acute right lower quadrant pain.  X-rays showed he had some edema of the right ureter although the actual stone was not visualized.  However, he had typical pain and a stone passing through.  On the third day his symptoms were relieved and he was discharged.  

Upon entrance to service, the examining physician noted a history of nephrolithiasis in December 1970, which was a single episode with no recurrences and not considered disabling.  On accompanying report medical history and examination, the Veteran indicated that he had had kidney stones.  

In light of the notation on the Veteran's entrance examination and report of medical history of nephrolithiasis in December 1970, along with the December 1970 hospital treatment records showing treatment for kidney stones, the Veteran did not enter active duty with sound kidneys and the presumption of soundness does not attach.  See 38 U.S.C.A. § 111.  Hence, a kidney disorder manifested by nephrolithiasis was not incurred while on active duty.  While the kidney disorder was not incurred during service, the Board must still consider the question of in-service aggravation of the pre-existing condition.  See 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).

The evidence of record must first be reviewed to determine whether the Veteran's kidney disorder underwent an increase in disability during service.  See Wagner, 370 F.3d at 1096; see also 38 U.S.C.A. § 1153, 38 C.F.R. § 3.306. 

The remaining service treatment records included complaints of pain in the right flank of four days in January 1973.   In February 1973, a history of kidney stones was noted.  The March 1975 discharge examination, noted a kidney stone in 1971 that passed spontaneously, however the examiner stated that the Veteran experienced no complications or sequelae (residual conditions) from the kidney stone.  The clinical evaluation did not reveal any abnormalities associated with the Veteran's kidneys.  

Post-active duty treatment records include VA treatment records, which showed treatment for kidney stones beginning in December 1977. 

Service treatment records from the Air National Guard included a January 1985 entry examination did not show any abnormalities of the kidneys.  On the accompanying report of medical history, the Veteran indicated that he had kidney problems and passed stones in 1970 or 1971 and 1980.  September to December 2001 records revealed recurrent kidney stones.  A February 2002 medical record also included such diagnoses as chronic renal lithiasis, and recurrent symptomatic renal calculi.  On March 2002 report of medical history, he reported kidney stones in 1970, 1980, and 1990.  

Treatment records from Virginia Municipal Hospital dated in July 1980, St. Joseph Medical Center dated in February 1987 and October 1988 , St. Gabriel's Hospital dated in February 1992, Greater Staples Hospital dated from August 2001 to January 2011 show treatment for multiple renal stones on both sides.  

Treatment records from St. Joseph's Medical Center dated in October 1988 noted the Veteran's reports of having a long history of bilateral renal stones with renal colic from time to time.  

The August 2001 treatment records from Greater Staples Hospital show a history of passing stones approximately every 10 years.  In July 2001, he passed two stones.  A CT scan revealed multiple stones on both sides.  

Treatment records from St. Cloud VAMC and St. Cloud Hospital show that the Veteran was hospitalized in June 2009 for hypotension and kidney failure.  The admitting diagnosis revealed near-syncope likely related to hypotension from medication.  

In a January 2011 office note, Dr. K.L.M. reported that as far as the Veteran's metabolic stone disease being related to his military service, the Veteran did relate that he was exposed to very dry conditions and not real good access to fluid consistently during that time and did develop kidney stones at the time.  The Veteran's VA records were reviewed and they showed that he developed a stone at that time and had multiple stones subsequent to that time.  Dr. K.L.M. opined that he felt that the stones being caused at that time were probably related to the conditions that the Veteran was exposed to in service. 

In January 2011 correspondence, Dr. K.L.M. reported that he felt that the stones that were present during the Veteran's military service were as likely as not related to the inconsistent access to fluid and dry conditions that he was exposed to during that time. 

On November 2013 VA examination, the VA examiner opined that it was not at least as likely as not (less than 50 percent probability) that any of the Veteran's current kidney disabilities, including disability causing kidney stones, had its onset in service or is otherwise the result of a disease or injury in service.  It was not at least as likely as not (less than 50 percent probability) that a kidney disability was aggravated (worsened) in service beyond the normal progression of the disease during the Veteran's active service.

The VA examiner reported that the evidence was clear that the Veteran had pathophysiology resulting in renal stone formation prior to military service.  The examiner noted that December 1970 hospital admission reports showed findings consistent with renal colic secondary to passed a renal stone.  The examiner noted that in January 2011 Dr. K.L.M. stated that it was "probable" there was an increased risk of stone formation during dry conditions while on active duty.  In January 2011, Dr. K.L.M. states stones caused during "that time" (active duty) were probably related dry conditions he was exposed to.  The VA examiner indicated that he would agree that this Veteran would have increased risk of stone formation under conditions where diet and fluid intake were not adequate, but this has not permanently altered the veteran's underlying pathophysiologic tendency to form calcium oxalate renal stones.  The examiner noted that the Veteran's episode of acute renal failure June 2009 (now resolved) was secondary to antihypertensive medication and nonsteroidal anti-inflammatory drugs (NSAIDs) and not related to military service.

In this case, the medical evidence does not support the Veteran's claim that his pre-existing kidney disorder was permanently aggravated during or by his period of active military service.  It is not disputed that the Veteran developed kidney stones in service and the VA examiner agreed with Dr. K.L.M.'s opinion to the extent that the Veteran would have increased risk of stone formation under conditions where diet and fluid intake were not adequate as was suggested what happened during his service; however, Dr. K.L.M.'s opinions did not address the critical question of whether the Veteran's pre-existing kidney disorder was permanently aggravated during his military service.  Therefore, Dr. K.L.M.'s opinions lack probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, the Board notes that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).

Here, the November 2013 VA examiner opined that a kidney disability was not aggravated (worsened) beyond the normal progression of the disease during the Veteran's  active service.  The examiner reasoned that the evidence was clear that the Veteran had pathophysiology resulting in renal stone formation prior to military service.  The examiner considered that the Veteran would have increased risk of stone formation under conditions where diet and fluid intake were not adequate; however, this had not permanently altered the Veteran's underlying pathophysiologic tendency to form calcium oxalate renal stones.  The examiner also considered the Veteran's episode of acute renal failure June 2009; however, he found that that episode (now resolved) was secondary to antihypertensive medication and nonsteroidal anti-inflammatory drugs (NSAIDs) and was not related to military service.

The Board finds that the November 2013 VA examiner's opinion constitutes probative evidence on the medical nexus and aggravation question--based as it was on review of the Veteran's documented medical history and assertions and examination.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The examiner also addressed the critical question regarding whether an underlying preexisting kidney disorder was permanently worsened during service and provided a rationale for his opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).

The Board notes that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, a determination of whether the Veteran's pre-existing kidney disorder was aggravated in service beyond its normal progression requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Consequently, his statements do not constitute competent medical evidence in support of his claim.

Under these circumstances, the Board finds that the claim for service connection for a kidney disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.10; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

B.  Bilateral Foot Disorders

The Veteran claims that his pre-existing bilateral foot condition became much worse during service and that he has had increased difficulties with his feet.

On an April 1971 report of medical history, the Veteran indicated that he had foot trouble.  On accompanying clinical evaluation, pes planus was found.  As such, the Veteran did not enter active duty with sound feet and the presumption of soundness does not attach.  See 38 U.S.C.A. § 111.  Hence, bilateral pes planus was not incurred while on active duty.  While the bilateral pes planus was not incurred during service, the Board must still consider the question of in-service aggravation of the pre-existing condition.  See 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).

The evidence of record must first be reviewed to determine whether the Veteran's bilateral pes planus underwent an increase in disability during service.  See Wagner, 370 F.3d at 1096; see also 38 U.S.C.A. § 1153, 38 C.F.R. § 3.306. 

March 1975 separation examination revealed a normal foot examination and was silent regarding a foot condition in the typed notes section.  

On January 1985 Air National Guard enlistment examination, the physical examination portion reported "Flat feet, mild, without symptoms or eversion, not disqualifying."  September to December 2001 records revealed degenerative arthritis in both feet.

Treatment records from Dr. D.R. dated from November 1988 to July 1992 noted the Veteran's complaints related to flat feet.  Significant pes planus with pronation syndrome was found on examination.  Dr. D.R. discussed the biomechanical aspects of the condition and recommended orthotics.  In July 1992, Dr. D.R. noted that X-rays revealed an elongated and hypertrophied second metatarsal head, which appeared that there was a lot more weight bearing beneath the second metatarsal.  Dr. D.R indicated that an increase in walking activities caused irritation.   

An October 2003 treatment record from Greater Staples Hospital demonstrates that in light of the Veteran's complaints of foot pain, x-rays were ordered in September 2003, which revealed osteoarthritis of the feet.

A December 2008 treatment record from St. Cloud VA Medical Center reported the Veteran's complaints of foot pain.  The pain started in his feet and would go into his knees and hips.  He had a history of pes planus and bunion deformities.  The record noted that the Veteran's pes planus and bunion deformities caused worsening pain.  On December 2008 podiatry consult, the Veteran reported that he had foot pain in the military, but was not treated at that time.  It was noted that if he spent too much time on his feet, pain would go into his feet, knees, and hips.  

In January 2009 correspondence, C.M. indicated that she was married to the Veteran from 1968 to 1980.  She stated that the Veteran began having problems with his feet while he was in the Air Force.  He found it difficult to stand or walk and was continuously sitting down or leaning on something to relieve the foot pain.  His foot problems continued after he was discharged from the Air Force. 

In correspondence dated in February 2009, Dr. J.N.S., the Veteran's VA treating podiatrist, noted that he initially saw the Veteran in December 2008.  He reported that the Veteran had had a flat foot deformity throughout his life.  Dr. J.N.S. obtained a copy of the Veteran's entrance examination and noted that foot trouble was marked as a pre-existing problem.  He also reviewed the letter by his former wife, C.M.  Dr. J.N.S. opined that it was as likely as not that the Veteran's foot condition pre-existed his entrance into the Air Force and that his duties while in the Air Force exacerbated his foot pain that continued today and probably worsened over time. 

In February 2009 correspondence, Dr. J.H., noted that he reviewed the Veteran's civilian and service treatment records and based on those records and the physical examination performed in his office, he opined that the Veteran's foot, knee, hip, and low back pain was at least as likely as not related to his service in the Air Force. Dr. J.H. acknowledged that even though the Veteran entered service with flat feet and some foot pain, the stress he placed on his body in the military led to injuries in the other joints in his lower extremities and low back.  Dr. J.H. reported that the altered gait due to pes planus caused alterations in joint biomechanics in the knees, hips, and lumbosacral spine.  Dr. J.H. added that the Veteran had two surgeries on his left foot and two surgeries on his right knee since leaving service.  He took pain relievers on a daily basis and wore orthotics in his shoes.  Dr. J.H. reported that the Veteran's normal life outside of the military may have led to lower extremity pain anyway, but the fact that the knee, hip, and low back pain began in basic training and the foot pain became worse during basic training pointed to his activities in the military as a contributing factor. 

In June 2010 correspondence, Dr. J.H. reported that the Veteran had flat feet throughout most of his life. Dr. J.H. opined that the Veteran being in service more than likely exacerbated this condition due to prolonged standing, carrying a heavy backpack, and marching.  Dr. J.H. indicated that because of this exacerbation, it more likely than not caused the Veteran's bilateral ankle and knee conditions. Because of these conditions, this is more likely than not the cause of his low back condition for which he needed treatment. 

In a January 2011 treatment record, Dr. C.M.M. of Northern Orthopedics, opined that the Veteran's flat foot deformity was a direct result of his service-related activities and have worsened beyond a normal progression.  The Veteran had complaints of significant pain in his feet and bilateral flat foot deformity.  The Veteran felt that this was related to such service activities as wearing a heavy backpack, jumping, and doing drills and activities.  Dr. C.M.M. noted that prior to entering the military, the Veteran denied having any problems with his feet; however, his feet became increasingly flat over time.  He had difficulty with walking or standing for any period of time greater than 5 minutes.  Because of his complaints of foot pain, Dr. C.M.M. ordered x-rays, which revealed a break in the midfoot with severe degenerative arthrosis in the first metatarsal phalangeal joint with bunion deformities bilaterally.  
In January 2011 correspondence, Dr. D.C.S. noted that he reviewed the Veteran's VA medical records, x-ray reports, as well as the Veteran's claims file, and civilian medical records.  Dr. D.C.S. noted that the Veteran reported the nature of his military service, which consisted of long marches with heavy packs, standing for long periods of time with heavy loads on his back, standing on hard surfaces for long periods of time, regularly jumping out of the back of a 21/2-ton trucks as well as other assorted military duties caused an aggravation beyond the normal progression of his foot deformities.  The Veteran indicated that he felt that his hammertoe deformities as well as his bunion deformities were a result of his flat footedness and the exacerbation of his flat foot condition, which is the reason that his hammertoes have recurred as well.  Dr. D.C.S. reported that understanding the biomechanics of the lower extremities, it was plausible to conclude that, in fact, the ankles as well as the knees were a direct result of the Veteran's flatfoot deformities as well and may have been aggravated beyond normal progression due to the foot deformities. 

In June 2012 correspondence, Dr. D.C.S. noted that he reviewed the Veteran's VA claims file, military, VA and civilian treatment records as well as previous X-rays, and statements from the Veteran and his family.  Dr. D.C.S. also noted that he personally treated the Veteran and prescribed foot orthotics.  Dr. D.C.S. reported that while the Veterans military records did not show that he sought medical care for his feet or ankles while on active duty, this did not affect his conclusion.  Dr. D.C.S. opined that the Veteran's pre-existing bilateral foot condition was exacerbated and worsened beyond a normal progression during active military service.  The Veteran's bilateral condition was caused as a direct result of the physical stress placed on the Veteran's feet during this period.  Dr. D.C.S. reasoned that as part of the Veteran's active duty, he carried up to 80 pounds of equipment and supplies on his back.  From 1972 to 1973, the Veteran was assigned to the 6948 Security Squadron (mobile), which was an emergency reaction mobile unit tasked to respond worldwide on short notice.  As the Veteran's unit was "self contained," they were required to carry equipment through various types of terrain while setting up temporary intelligence gathering sites.  In addition, after offloading from aircraft, his unit transported equipment and supplies in 21/2-ton trucks to their temporary sites.  He was required to jump from a height of more than four feet off of the ground with heavy equipment, while offloading from the back of the same type of truck.  He also was required to stand in formation on hard surfaces with heavy backpacks.  As a result of the exacerbated condition, the Veteran had undergone surgery on both feet to repair toes that were impacted by the stress on his feet.  Dr. D.C.S. reported that the surgeries were performed by himself and the St. Cloud VA Medical Center in December 2011 on the right foot and May 2012 on the left foot.  Additionally, the Veteran's left foot was previously operated on twice.  

On November 2013 VA examination, the examiner opined that it was not at least as likely as not (less than 50 percent probability) that any of the Veteran's current bilateral foot disabilities, including pes planus, had their onset in service or was otherwise the result of a disease or injury in service.  It was not at least as likely as not (less than 50 percent probability) that a foot disability, including pes planus was aggravated (worsened) in service beyond the normal progression of the disease during active service.  The VA examiner indicated that pes planus was noted on the enlistment examination as a preexisting condition.  There was no evidence of complaints of or treatment for a foot condition in the active duty service treatment records.  The March 1975 separation examination reported a normal foot examination and was silent regarding a foot condition in the notes section.  A January 1985 in National Guard enlistment examination reported "Flat feet, mild, without symptoms or eversion, not disqualifying."  The examiner reported that it appeared that this foot examination was unchanged from that noted on enlistment examination April 1971.

In this case, the lay evidence of record is competent with respect to observance of symptoms readily observable and appears credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  The Board therefore finds it probative.

The Veteran believes that his foot disability was aggravated during active military service.  In April 2013, the Veteran testimony reflected that he had blisters from his boots and experienced foot pain during service.  He also reported that he had increased pain with prolonged standing and pain since service.  The Board must attach at least some weight to his testimony of such.  The United States Court of Appeals for Veterans Claims has stated specifically that a veteran's own statements are competent as to the observable flatness of his feet and continuity of pain since service.  See Falzone v. Brown, 8 Vet. App. 398, 405 -06 (1995).  Although the medical records do not show that the Veteran sought any treatment for any foot problems prior to 1988, the Veteran's statements and correspondence from C.M., his ex-wife, are competent evidence of ongoing foot pain.  Beyond the lack of medical records, there is no reason to doubt the credibility of the lay statements. 

Moreover, the record includes multiple favorable medical opinions that support the Veteran's assertions that his flat foot condition was aggravated during service.  See treatment records and opinions by Drs. J.N.S, J.H., C.M.M, and D.C.S.  Some of the opinions attributed the exacerbation of the foot condition to stress he placed on his body in the military, including prolonged standing, carrying a heavy backpack or equipment, jumping off a truck with heavy equipment, and marching.  Here, there is substantial credible and competent evidence suggesting an increase in severity in service so as to warrant a presumption of aggravation.

The Board has considered the negative medical opinion by the November 2013 VA examiner who concluded that a foot disability, including pes planus was not aggravated in service beyond the normal progression of the disease during active service.  While probative and convincing, especially in light of the separation examination and National Guard records showing the status of the Veteran's feet as being very much like they were at entry in 1971, the November 2013 VA opinion fails to rise to the level of clear and unmistakable evidence so as to rebut the presumption of aggravation.

In sum, although the medical evidence establishes that the Veteran had a foot disorder manifested by pes planus that pre-existed his period of service, the weight of the competent medical evidence shows that the Veteran's pre-existing pes planus was likely aggravated by his period of service.  Drs. J.N.S, J.H., C.M.M, and D.C.S. provided a favorable medical nexus opinion on aggravation of the pre-service pes planus disorder.  Consequently, the Board finds that the Veteran's bilateral pes planus was permanently aggravated by his period of service.  Accordingly, service connection for bilateral pes planus is warranted.  

In a January 2011 treatment record, Dr. C.M.M. ordered x-rays, which revealed a break in the midfoot with severe degenerative arthrosis and bunion deformities bilaterally.  A March 2011 treatment record from D.C.S., included a diagnosis of bilateral flat foot deformity; bilateral halluz abdoctovagulus deformity; bilateral hammertoe deformities present two through five; and severe osteoarthritis subtalar joint, Lisfranc's joint and Charpot's joint of the bilateral feet.  In June 2012 correspondence, Dr. D.C.S. further indicated that the Veteran's hammertoes and bunions were a result of the Veteran's exacerbated flatfoot deformity.  Dr. D.C.S. noted that he reviewed the Veteran's VA claims file, military, VA and civilian treatment records as well as previous X-rays, and statements from the Veteran and his family and there is no competent evidence to the contrary.  Therefore, service connection is warranted for bilateral foot arthritis, bunions, and hammertoes, each as secondary to pes planus.  38 C.F.R. § 3.310. 

C.  Back, Hip, and Left Knee Disorders

The Veteran contends that his back, bilateral hip and left knee conditions were caused by stress placed on his lower extremities due to training and regular physical activities while in the military service

Upon entry in April 1971, the Veteran underwent an examination.  A clinical evaluation at that time revealed no abnormalities of his spine or other aspect of his musculoskeletal system, or his lower extremities.  The summary of defects and diagnoses revealed that he had occasional muscle fatigue in his back.  Significantly, a contemporaneous report of medical history demonstrated that the Veteran endorsed back trouble of any kind and "tricked" or locked knee.  In the physician's summary section, the examiner noted that the Veteran had a right knee injury years ago, but that it had been asymptomatic for a period of longer than a year.  He clarified that he had back pain for a week about two years ago and now had occasional soreness with stress and exertion.  A history of chiropractic treatment on his knee and back was noted by the examiner. 

Given that the Veteran's knee, hips, and back were not found defective at the April 1971 entry examination, the Board finds that disorders were not "noted" upon the Veteran's entry onto active duty service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). In making this determination, the Board acknowledges that on the April 1971 entrance examination, in the physician's summary section, the examiner noted that the Veteran had received chiropractic treatment for his knee and back as was documented in the contemporaneous report of medical history.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  However, a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a health care professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, the Veteran's report alone that he was being treated for trick knee and back problems by a chiropractor at the time of his entry does not constitute evidence of a left knee or back disability or symptoms thereof.  This is especially true in this instance where a clinical examination for service entry found no spine or lower extremity abnormalities.  Consequently, the Veteran's report of trick knee and back soreness and chiropractic treatment does not constitute clear and unmistakable evidence of a diagnosable pre-existing left knee and back disabilities and the presumption of soundness applies with respect to these claims.

Also as no abnormalities of the hips were found or reported on the April 1971 entry examination, the presumption of soundness also applies to this claim.  

Service treatment records dated in September 1971 reveal that the Veteran underwent x-rays of his spine related to experiencing back pain on exertion; however, the results were normal.  A March 1975 separation clinical evaluation of the spine and lower extremities was normal.  

On January 1985 enlistment to the Air National Guard, a clinical evaluation at the time revealed no abnormalities of the musculoskeletal system or lower extremities.  On accompanying report of medical history, the Veteran specifically denied having arthritis, rheumatism, or bursitis; bone, joint, or other deformity; recurrent back pain; and "trick" or locked knee.  On May 1989 reported of medical history, he indicated that he had "trick" or locked knee and recurrent back pain.  The physician's summary noted that the Veteran was previously treated for a herniated disc in October 1988 and was hospitalized for two days, then treated on an outpatient basis.  On November 1989 report of medical history, the Veteran also indicated a trick" or locked knee.  May 1989 and November 1993 periodic clinical evaluations revealed normal spine, other musculoskeletal and lower extremities.   On March 2002 report of medical history, he specifically denied having swollen or painful joints; arthritis, rheumatism, or bursitis; recurrent back pain or any back injury, or "trick" or locked knee.  

In regards to the Veteran's back and hips, the Board notes that the Veteran has current diagnoses of sciatica, sacroiliac sprain/strain, lumbar sprain/strain, muscle spasm, and a differential diagnosis of a bone spur or lumbar disc herniation. See September 2009 treatment records from Dr. J.H.  A March 2010 treatment record from St. Cloud Orthopedic associates, Ltd, included findings of a March 2010 MRI scan showing chronic degenerative changes of the lumbar spine; small cranial dissecting right paracentral disc extrusion at L3-4, which appeared to cause some minor impingement; and severe central spinal stenosis at L3-4.  

A November 2009 treatment record from Orthopedic Medicine & Surgery, Ltd, noted the Veteran's complaints of bilateral hip pain which began in the past year for which he was diagnosed with bilateral trochanteric bursitis.  Therefore, the crucial inquiry is whether any of the Veteran's low back and hip disorders were caused by or otherwise related to the Veteran's military service or a service-connected disability as will be discussed independently below. 

Treatment record from St. Joseph's Medical Center dated in October 1988 showed that the Veteran was admitted with severe low back pain radiating down the back of the right leg.  He reported that he injured his back years ago while pushing a truck out of a ditch.  

Treatment records dated in November 1988 from Dr. D.R. noted the Veteran's reports of having a long history of back problems.  

In correspondence dated in February 2009, Dr. J.N.S., a VA podiatrist, noted aching during prolonged standing in the Veteran's feet and into his hips.  

In February 2009 correspondence, Dr. J.H., noted that he reviewed the Veteran's civilian and service treatment records and based on those records and the physical examination performed in his office, he opined that the Veteran's foot, knee, hip, and low back pain was at least as likely as not related to his service in the Air Force. Dr. J.H. acknowledged that even though the Veteran entered service with flat feet and some foot pain, the stress he placed on his body in the military led to injuries in the other joints in his lower extremities and low back.  Dr. J.H. reported that the altered gait due to pes planus caused alterations in joint biomechanics in the knees, hips, and lumbosacral spine.  Dr. J.H. added that the Veteran's normal life outside of the military may have led to lower extremity pain anyway, but the fact that the knee, hip, and low back pain began in basic training and the foot pain became worse during basic training point to his activities in the military as a contributing factor.

In June 2010 correspondence, Dr. J.H. indicated that because the Veteran's bilateral flat foot condition was exacerbated (during service), it more likely than not caused his bilateral ankle and knee conditions.  Because of these conditions, this is more likely than not the cause of his low back condition for which he needed treatment. 

On November 2013 VA examination, the examiner opined that it was not least as likely as not (less than 50 percent probability) that any current back disability had its onset during service, or is otherwise the result of a disease or injury in service, and a back disability has not been at least as likely as not (less than 50 percent probability) caused or aggravated (i.e., permanently worsens beyond the normal progression of that disease) by the Veteran's foot, hip, ankle, or knee disability.

The VA examiner reasoned that there was no evidence of complaints of or treatment for a back injury in the service treatment records.  The March 1974 separation examination found a normal spine examination and was silent regarding back injury or back pain in the typed note section of the physical exam.  The examiner noted that the September 1971 treatment record was the entrance L-spine x-ray requested as part of enlistment physical.  The "Back pain on exertion" was the history given by the Veteran and did not represent a new presentation of back pain.  The examiner noted that it was not clear what records, if any, Dr. J.H. reviewed in preparation for his statements.  The examiner acknowledged that some activities required for military duties could result in a back condition, but he found no evidence of this in the Veteran's available records.  The veteran first presented with and was admitted to hospital for his back condition related to degenerative disc disease in October 1988.  His Air National Guard (ANG) entrance examination in January 1985 did not identify foot, hip, ankle, or knee disability of a degree that would result in gait disturbance of a degree that could result in remote spine trauma

On November 2013 VA examination, the Veteran felt that his hip condition was secondary to his bilateral foot and knee conditions.  He did not report any specific hip injury.  He reported a burning pain sensation in the anterior bilateral groin.  The VA examiner opined that it was not at least as likely as not (less than 50 percent probability) that any current hip disability had its onset in service, or was otherwise the result of a disease or injury in service.  The VA examiner also opined that the Veteran's hip disability was not at least at least as likely as not (less than 50% probability) caused or aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's foot, ankle, back, or knee disabilities.  The VA examiner reasoned that there is no evidence in available service treatment records of complaints of or treatment for a hip condition.  The March 1975 separation examination was silent regarding a hip condition.  Regarding opinions of Dr. J.H. and Dr. D.C.S., it was not clear what records were reviewed.  The examiner indicated that the duties required in military service could result a hip condition; however, the medical record did not support that this occurred in this Veteran.

The VA examiner further stated that "There is no evidence of a prolonged paralytic type gait disturbance that would result in remote joint injury as described by Dr. J.H., orthopedic surgeon in his discussion paper "Symptoms in the opposite or uninjured leg" August 2005 where he concludes:  "There is no clear evidence from review and orthopedic literature to suggest that an injury to one lower extremity would gave any significant impact on the opposite uninjured limb unless the injury resulted in a major muscle or nerve damage causing partial or complete paralysis of the damaged leg, and/or shortening of the injured lower extremity resulting in a limb length discrepancy of more than 5 cm so that the individual's gait pattern has been altered to the extent that clinically there is an obvious lurching type gait (a significant limp).  In addition, in order for this type of gait to have impact on the opposite or uninjured leg, it is likely that the abnormal gait or limp would need to be present over an extended period of time such as years."

The Veteran indicated that back and hip pain began in service.  The Board must attach at least some weight to his testimony of such.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007).  The Board also recognizes that the United States Court of Appeals for Veterans Claims has stated specifically that a veteran's own statements are competent as to the observable pain since service.  See Falzone v. Brown, 8 Vet. App. 398, 405 -06 (1995).  Although the medical records do not show that the Veteran sought any treatment for his back prior to 1988 and for his hips prior to 2009, the Veteran's statements are competent evidence of ongoing back and hip pain.  Beyond the lack of medical records, there is no reason to doubt the credibility of the lay statements.   Additionally, when the Veteran was initially treated for his back in 1988, he reported that he injured his back years ago while pushing a truck out of a ditch, which was consistent his activities during service.  He has also consistently reported increased pain in his feet during service, which radiated into his hips and back.  

Moreover, the record includes multiple favorable medical opinions that support the Veteran's assertions that his low back and bilateral hip disabilities began in or are otherwise related to service.  See records and correspondence from Drs. J.N.S. and J.H.  Additionally, Dr. J.H. provided a rationale for his opinion and noted that he reviewed the Veteran's civilian and service treatment records and based on those records and the physical examination performed in his office.

The Board has considered the negative medical opinion by the November 2013 VA examiner who concluded that the hip and back disabilities were not related to service.  However, considering all evidence of record, the Board finds that the evidence is in relative equipoise as to whether the Veteran's current back and hip disabilities began in or were otherwise related to service.  Therefore, the benefit-of-the-doubt doctrine applies, and all reasonable doubt in this regard will be resolved in his favor.  As a result, the evidence establishes that service connection for back and bilateral hip disabilities is warranted.  

In regards to the Veteran's left knee, following a review of the evidence of record, the Board concludes that service connection for a left knee disability is not warranted.  Significantly, the Board here notes that the Veteran's service treatment records are silent for any complaints, treatment, or diagnoses related to a left knee disorder.  While the post-service treatment records report a past history of problems with his knees, the records reveal no diagnoses of a left knee disorder.  In this regard, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332  (1997) (interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  

Here, there is no medical evidence that the Veteran has any currently diagnosed disability of left knee. The Board acknowledges that February 2009 correspondence from Dr. J.N.S. and J.H., an October 2009 VA treatment record, and June 2010 correspondence from J.H. indicated that the Veteran had longstanding knee problems, experienced aching into his knees from his feet, and suggesting that pes planus caused knee problems.  Also, in January correspondence, Dr. D.C.S. reported that  understanding the biomechanics of the lower extremities, it was plausible to conclude that, in fact, the ankles as well as the knees were a direct result of the Veteran's flatfoot deformities as well and may have been aggravated beyond normal progression due to the foot deformities.  However, no abnormalities were found on the November 2013 VA examination.  While the Veteran reported "irritation" in the left knee, the examiner did not identify a left knee disability on examination.  A review of VA treatment records shows that he has not been seen and or treated for a left knee disability.  No specific left knee diagnosis was provided in the private treatment records.  Thus, the evidence does not provide objective indications of a diagnosis of a left disability.  Without a diagnosed or identifiable underlying disability, service connection may not be awarded.  The Board notes in that connection that pain alone, without a diagnosed underlying malady or condition, does not in and of itself constitutes a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285(1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). (It should be noted that the Veteran is already service connected for the cause of pain radiating into the hip area--spinal stenosis.)  With no medical evidence of a diagnosed left knee disability, the analysis ends, and service connection for a left knee disability must be denied. 

The Board has considered the Veteran's assertions that he has a left knee disability related to service- or to a service connected disability.  During his April 2013 hearing, the Veteran suggested that his left knee disability was related to placing additional stress on that knee due to his right knee disability.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis of a current condition.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995). 

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a left knee disability. 

D.  Right Shoulder Disorder

The Veteran contends that a current right shoulder disorder is related an in-service injury.  He claims that in 1972 a large truck tire came off the back of a truck and struck his right shoulder.

Upon entry in April 1971, the Veteran underwent an examination.  A clinical evaluation at that time revealed no abnormalities of his upper extremities.  Significantly, a contemporaneous report of medical history demonstrated that the Veteran endorsed a painful or trick shoulder or elbow.  In the physician's summary section, the examiner noted that the Veteran had a history of chiropractic treatment on his shoulder. 

Given that the Veteran's right shoulder was not found defective at the April 1971 entry examination, the Board finds that a right shoulder disorder was not "noted" upon the Veteran's entry onto active duty service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In making this determination, the Board acknowledges that on the April 1971 entrance examination, in the physician's summary section, the examiner noted that the Veteran had received chiropractic treatment for his shoulder, as was documented in the contemporaneous report of medical history.  38 C.F.R. §§ 3.304(b)(1); Paulson, 7 Vet. App. at 470; Crowe, 7 Vet. App. at 246.  However, a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a health care professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, the Veteran's report alone that he was being treated for his shoulder by a chiropractor at the time of his entry does not constitute evidence of a right shoulder disability or symptoms thereof.  This is especially true in this instance where a clinical examination for service entry found no upper extremity abnormalities.  Consequently, the Veteran's report of a trick shoulder and chiropractic treatment does not constitute clear and unmistakable evidence of a pre-existing right shoulder disability, so the presumption of soundness applies with respect to this claim.

A March 1975 separation clinical evaluation of the upper extremities was normal.  In the physician's summary section, the physician noted that the Veteran had a painful right shoulder, which he injured while playing football in 1965 with no complications or no sequelae.  

On January 1985 enlistment to the Air National Guard, a clinical evaluation at the time revealed no abnormalities of the upper extremities.  On accompanying report of medical history, the Veteran specifically denied having arthritis, rheumatism, or bursitis; bone, joint, or other deformity and painful or "trick" shoulder or elbow.  On November 1989 report of medical history, the Veteran also indicated a painful or "trick shoulder or elbow.  May 1989 and November 1993 periodic clinical evaluations revealed normal upper extremities.  On March 2002 report of medical history, he specifically denied having swollen or painful joints; arthritis, rheumatism, or bursitis; painful or "trick" shoulder or elbow.  

Post-active service evidence includes a private April 2009 MRI report that showed moderate tendinopathy of the rotator cuff with a tiny partial tear; fluid in the subacromial and subdeltoid space; and moderate arthrosis of the SC joint with inferior spurring.  In an April 2010, Dr. C.M.M. diagnosed the Veteran with AC arthritis and impingement of the rotator cuff tendon.  Thus, the Veteran has current diagnoses of a right shoulder disorder.  

The first evidence of a complaint of a right shoulder disorder was revealed when the Veteran filed an informal claim in March 2009 for the disorder, approximately 34 years after active duty service.  As there is no evidence of any earlier right shoulder symptoms following service, entitlement to a right shoulder disability on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309. 

Therefore, the crucial inquiry is whether any right shoulder disorder was caused by or otherwise is related to the Veteran's military service or service-connected disability. 

In an April 2010 statement, P.S. reported that he served in the Air Force with the Veteran.  P.S. indicated that he remembered that a tire fell off of a 21/2-ton truck and hit the Veteran's right shoulder and knee.  The incident occurred in Waco, Texas late in 1972.  

In an April and May 2010 treatment records, Dr. C.M.M. opined that he believed that the Veteran's shoulder AC joint arthritis was a direct result of the injury in 1972 and this could lead to impingement of the rotator cuff tendon.

In a January 2011 letter, Dr. C.M.M. noted the Veteran's report of injuring his shoulder at the same time he injured his knee in 1972.  Dr. C.M.M. opined that the Veteran's AC joint degenerative arthrosis has worsened beyond a normal progression due to his military service and the rotator cuff impingement and partial thickness of the rotator cuff were not service connected.  Dr. C.M.M. reported that he reviewed the VA treatment records, reports of X-rays, the claims file, and civilian medical records.  He also interviewed and examined the Veteran on January 4th and 11th in 2011.  

At a November 2013 VA examination, the examiner opined that it was not at least as likely as not (less than 50 percent probability) that any current right shoulder disability had its onset in service, or is otherwise the result of a disease or injury in service.  The VA examiner noted that there was no evidence of complaints or treatment for a right shoulder injury during active duty.  The March 1975 separation examination discussed right shoulder injury of 1965 and reported no complication or sequelae.  Also, the upper extremity was normal on examination.  On January 1985 enlistment examination, the upper extremity was normal on examination and range of motion (ROM) for this examination was silent regarding previous shoulder injury or chronic shoulder condition.  The examiner reported that he reviewed all lay and veteran statements in the claims file, as well as Dr. C.M.M.'s statements.  The examiner noted that what records were available and the extent of Dr. C.M.M.'s record review is not clear.  The examiner acknowledged the he did not disagree that an incident of the type described by the veteran in 1972 could result in injury; however, medical evidence available in the records does not support that chronic residuals persisted.

Overall, the Board notes that Dr. C.M.M.'s opinions are of limited probative value as Dr. C.M.M. did not provide a rationale for his opinions.  An opinion that does not contain a rationale, i.e. the examiner merely states his conclusion, but does not say why he reached this conclusion lacks probative value.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The Board accepts the November 2013 opinion of the VA examiner as being the most probative medical evidence on the subject, as such was based on an in-person examination, a review of all historical records, and contained detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).

The Board has considered the various statements from friends and family submitted on behalf of the Veteran as well as the Veteran's statements.  Additionally, in a statement received in December 2010, C.M. reported that she was married to the Veteran from 1968 to 1980.  She stated that in October 1972, he injured his right shoulder in the same incident that involved a truck tire injuring his right knee.  She reported that the Veteran experienced pain when he lifted his right arm over his head or when he attempted to throw anything overhand with his right arm.  

Even considering the possibility that the Veteran injured his right shoulder in-service in October 1972, there is no record of any right shoulder problems at the time of or following the alleged right shoulder injury, and the March 1975 separation examination did not reflect any right shoulder abnormalities.  The Veteran, himself, has not contended that he had a continuity of symptoms since service.  Rather, he asserted that after the injury to his right shoulder, his shoulder felt better and he did not seek care.  He reported that he had occasional throwing and extension problems with the shoulder, but that the duration did not last long and he did not feel the need for medical care.  He indicated that he had occasional problems while on active, which did not become more severe after he left the service.  See March 2009 Informal Claim and December 2012 statement.  The first complaint of any chronic right shoulder problems was in the March 2009 informal claim in which the Veteran suggested that he had occasional right shoulder problems.  Overall, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case, precluding an award of service connection on this basis.  To the extent the Veteran is claiming that his current right shoulder disorder is related to low back strain in service, he is not competent to determine the etiology of AC joint arthritis and impingement of the rotator cuff tendon.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan, supra.  Thus, the preponderance of the evidence is against a finding that the Veteran's claim.

ORDER

Service connection for a kidney disorder is denied. 

Service connection for bilateral pes planus is granted

Service connection for bilateral foot arthritis, bunions, and hammertoes is granted. 

Service connection for a lumbar degenerative changes and lumbar strain is granted.  

Service connection for bilateral hip trochanteric bursitis is granted.  

Service connection for a left knee disorder is denied. 

Service connection for a right shoulder disorder is denied. 


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board finds clarification is required regarding whether the Veteran has a bilateral ankle disability.   While, the November 2013 VA examiner checked "NO when asked if the Veteran now has or ever had an ankle condition, the VA examiner appears to have failed to consider a May 2010 record in which Dr. C.M.M. provided a diagnosis of right ankle sprain.  Also, January 2011 treatment records from Dr. C.M.M. included x-rays of the ankle that revealed mild degenerative changes on the right anteromedially.

Additionally, the November 2013 VA examiner did not provide an opinion as to whether an ankle disorder was caused or aggravated by a service-connected disability.  Of significance is a May 2010 record, in which Dr. C.M.M. indicated that the Veteran's right knee was related to his injury in service and that people with significant varus deformity could have issues with their ankles.  

In May 2010 correspondence, Dr. R.W.T. noted the Veteran's complaints of having right ankle instability due to the deformity of his knee. Dr. R.W.T. noted that the Veteran had varus deformity of the right leg.

In June 2010 correspondence, Dr. J.H. indicated that because the Veteran's bilateral flat foot condition was exacerbated (during service), it more likely than not caused his bilateral ankle and knee conditions.  

In January 2011 correspondence, Dr. D.C.S. reported that  understanding the biomechanics of the lower extremities, it was plausible to conclude that, in fact, the ankles as well as the knees were a direct result of the Veteran's flatfoot deformities as well and may have been aggravated beyond normal progression due to the foot deformities. 

In June 2012, Dr. D.C.S. opined that the Veteran's bilateral ankle condition was a result of the stress placed on his ankles in service as well as his exacerbated foot condition that led to the deterioration in his ankles.  (As noted in the decision above, service connection has been granted for bilateral pes planus, arthritis, bunions, hammertoes, hips, right knee and back disorders.)  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

The record reflects that the Veteran receives ongoing treatment at St. Cloud VA Medical Center (VAMC). Bell v. Derwinski, 2 Vet. App. 611 (1992). Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folders or Virtual VA updated treatment records from the St. Cloud and Minneapolis VAMCs for the period from October 2013 or any other VA facility.

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the completion of paragraph 1 above, schedule the Veteran for an orthopedic examination to determine the nature and etiology of any current ankle disorder.  All indicated tests and studies should be conducted. 

The claims folder, including any relevant records in Virtual VA, and a copy of this remand, must be sent to the examiner for review.   The examiner should: 

a)  Identify all current ankle disabilities.  (The examiner must consider the May 2010 and January 2011 findings by Dr. C.M.M. identifying an ankle sprain and mild degenerative changes on the right anteromedially.)  

b)  For each identified ankle disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in service, or is otherwise the result of a disease or injury in service. 

c)  The examiner should opine whether any ankle disability was at least as likely as not caused or aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's bilateral pes planus with arthritis, bunions and hammertoes, hip, back, and/or right knee disabilities.  (The examiner must address Drs. J.H., C.M.M., and D.C.'s opinions suggesting that ankle disabilities were related to the Veteran's service or to a service-connected disability.)

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

3.  The agency of original jurisdiction (AOJ) must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completion of the above, the AOJ should review the expanded record and re-adjudicate the ankle claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


